212 F. Supp. 2d 57 (2002)
In Re SIMON II LITIGATION.
Nos. 00-CV-5332, 98-CV-0675, 98-CV-1492, 98-CV-3287, 99-CV-1988, 99-CV-6142, 00-CV-2340, 00-CV-4442, 00-CV-4632, 02-CV-0599.
United States District Court, E.D. New York.
July 16, 2002.
Weitz & Luxenberg, New York City by Perry Weitz, Robert J. Gordon, Jerry *58 Kristal, Richard L. Akel, Lieff, Cabraser, Heimann, & Bernstein, New York City by Steven E. Fineman, Thomas M. Sobol, Lieff, Cabraser, Heimann, & Bernstein, San Francisco, CA by Elizabeth J. Cabraser, Richard M. Heimann, Robert J. Nelson, Sporwood Wilner Maciejewski & Matthews, P.A., Jacksonville, FL by Norwood Wilner, Wait, Chesley, Waite, Schneider, Bayless & Chesley, Cincinnati, OH by Stanley Chesley, Brown Rudnick Freed & Gesmer, Boston, Mass by Gregory T. Carnold, Wayne F. Dennison, Sheller Ludwig & Badley, Philadelphia, PA by Charles Mangan, for plaintiff in Simon I & Simon II.
Law Offices of Peter G. Angelos, P.C., Baltimore, MD by Joshua Kassner, John Angelos, O'Donoghue & O'Donoghue, Washington, DC, for plaintiff National Asbestos.
Milberg Weiss Bershad Hynes & Lerach, New York City by Melvyn I. Weiss, Beth A. Kaswan, Michael C. Spencer, for plaintiff Bergeron.
Dewey Ballantine, LLP, New York City by Paul J. Bschorr, Vincent R. FitzPatrick, Jr., Michael Hefter, Heather K. McDevitt, Dewey Ballantine, LLP, Washington, DC by Martha J. Talley, for plaintiffs Blue Cross, et al.
The Cuneo Law Group, Washington, DC by Jonathon W. Cuneo, Hutton & Hutton, Wichita, KS by Mark B. Hutton, Derek S. Casey, Chan P. Townsley, Richardson & Ward, Tulsa, OK by Gary Richardson, for plaintiff Mason, et al.
Orrick, Herrington & Sutcliffe, LLP, New York City by Peter A. Bicks, James L. Stengel, Thompson, McNaboe, Ashley & Bull, LLC, P.A., Portland, MA by Thomas R. McNaboe, Kazan, McClain, Edises, Simon & Abrams, Steven Kazan, Oakland, CA, for plaintiff Raymark.
Sedgwick, Detert, Moran & Arnold, New York City by Kevin J. Dunne, Eric M. Kraus, Kirkland & Ellis, New York City by Marjorie P. Lindblom, David Bernick, Andrew R. McGaan, Deirdre A. Fox, Goodwin, Proctor & Hoar, LLP, Boston, MA by U. Gwyn Williams, for defendant Brown & Williamson.
Jones, Day, Reavis & Pogue, New York City by Harold Keith Gordon, Byron G. Stier, George Kostolampros, Jones, Day, Reavis & Pogue, Cleveland, OH by Theodore M. Grossman, Hugh R. Witing, Mark A. Belasic, Jones, Day, Reavis & Pogue, Washington, DC by Robert H. Klonoff, Jones, Day, Reavis & Pogue, Dallas, TX by Jerome R. Doak, Margaret I. Lyle, Womble Carlyle Sandridge & Rice, Winston-Salem, NC by Ursula M. Henninger, for defendant R.J. Reynolds.
Greenberg Traurig, LLP, New York City by Alan Mansfield, Robert J. Kirshenberg, Stephen L. Saxl, Shook, Hardy & Bacon, LLP, Kansas City, MO. by William L. Allinder, Lori Connors McGroder, for defendant Lorillard Tobacco.
Simpson Thacher & Bartlett, New York City by Michael V. Corrigan, Joseph M. McLauglin, Ronald M. Neuman, Adam I. Stein, for defendant BAT Industries, p.l.c.
Chadbourne & Parke, LLP, New York City by Donald J. Strauber, David A. Wallace, Daniel Endick, for defendant BATCO.
Arnold & Porter, Washington, DC by Peter Bleakley, Murray R. Garnick, David S. Eggert, Eric Suter, Dechert Price & Rhoads, New York City by Peter L. Critchell, Collier, Shannon, Rill & Scott, Washington, DC by John B. Williams, Thomas W. Mitchell, Goodwin, Proctor & Hoar, Boston, MA by Kenneth J. Parsigian, Paul E. Namser, for defendant Philip Morris.
Debevoise & Plimpton, New York City by Anne E. Cohen, Harry Zirlin, Steven S. Michaels, for defendant Council for Tobacco Research USA, Inc.
*59 Davis & Gilbert, LLP, New York City by Bruce J. Ginsberg, for defendant Hill & Knowlton.
Seward & Kissel, LLP, New York City by Jacob Horowitz, for defendant Tobacco Institute.
Jacob Medinger & Finnegan, New York City by Bryan A. McKenna, for defendant Smokeless Tobacco.
Skadden Arps Slate Meagher & Flom, New York City by Arthur H. Aizley, Eric S. Sarner, for defendant U.S. Tobacco.
Kasowtiz Benson Torres & Friedman, New York City by Leonard A. Feiwus, for defendant Liggett.

MEMORANDUM AND ORDER (BERGERON)
WEINSTEIN, Senior District Judge.
Plaintiff, a Massachusetts employees benefit fund, brought suit based on sections 349 and 350 of New York General Business Law. In doubt was whether New York law applied. See Bergeron v. Philip Morris, Inc., 100 F. Supp. 2d 164 (E.D.N.Y. 2000). The New York Court of Appeals has now ruled that sections 349 and 350 of the New York Business Law do not apply to a consumer injured in a transaction outside the state; the consumer must be deceived in New York. Goshen v. The Mutual Life Insurance Company of New York, 2002 WL 1418408 (2002).
The plaintiff may wish to amend the complaint to plead Massachusetts law. If so, the case should be transferred to the district court of Massachusetts for the convenience of parties and witnesses, in the interest of justice, where amendment may be sought. See 28 U.S.C. § 1404. If the plaintiff wishes the case transferred, it should submit an order of transfer within 10 days. Otherwise the complaint will be dismissed for failure to state a cause of action on an order to be submitted by defendants.
So ordered.